UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-7362



CLINZO MACKINS,

                                             Petitioner - Appellant,

         versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-96-3348-6-21AK)


Submitted:   March 26, 1998                  Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clinzo Mackins, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Mackins v. South Carolina, No. CA-96-3348-6-21AK (D.S.C.
Sept. 3, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2